Citation Nr: 1737355	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the bilateral lower extremities, to include as due to cold weather injuries. 

2.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing at the RO in June 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in August, 2016.  At that time, the Board granted the Veteran's petition to reopen his claim for entitlement to service connection for a lung disorder.  The Board remanded that matter and the matter concerning entitlement to service connection for a disability of the bilateral lower extremities for further development.  After development actions took place, a supplement statement of the case was issued in March 2017, and the case is properly before the Board once again. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral disability of the lower extremities was not shown in service or manifest to a compensable degree within the first post-service year, and is not etiologically related to an event, disease, or injury of service origin.

2.  The Veteran's lung disorder, to include COPD, was not shown in service or manifest to a compensable degree within the first post-service year, and is not etiologically related to an event, disease, or injury of service origin.


CONCLUSION OF LAW

1.  A bilateral disability of the lower extremities was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

2.  A lung disorder, to include COPD, was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded these matters in August 2016.  The Board instructed the Agency of Original Jurisdiction (AOJ),  to contact the Veteran and request information about all dates and places he had received treatment for his lung disorder and for his bilateral disability of the lower extremities and obtain any outstanding records identified by the Veteran.  That letter was sent in September 2016.  The Veteran did not respond to the letter and did not identify any outstanding records.  

The Board also instructed the AOJ to obtain any outstanding records from VA facilities regarding the Veteran's treatment.  These records were obtained in November 2016 and associated with the Veteran's claims file. 

Further, the Board instructed the AOJ that after the above development took place to schedule the Veteran for VA examinations to determine the nature and etiology of his lung disorder and his bilateral disability of the lower extremities.  These examinations took place in November 2016.  The examinations were thorough.  They included in-person examinations, considered the medical evidence, and addressed the Veteran's lay statements.  Additionally, the examination reports included the opinions requested by the Board.  

Therefore, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in May 2011 notified the Veteran of how to substantiate his service connection claims.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, VA's duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's STRs are unavailable.  Multiple attempts have been made to obtain the Veteran's STRs.  A request to reconstruct the Veteran's service record was made in June 2011.  Four separate requests for the Veteran's records were made through the Personnel Information Exchange System (PIES) in July 2012, August 2012, October 2012, and January 2013.  It was determined the Veteran's service records were unavailable due to a fire at a storage facility.  The Veteran was sent a formal finding to this effect in May 2013 and reminded that he could submit any records he had in his possession.  No such records were identified or received from the Veteran. 

It is noted that in such situations in which STRs are missing, not only does the Board have a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule, but an enhanced duty to assist.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  This enhanced duty to assist was fulfilled as outlined above, and the Board's analysis of the Veteran's claim below has been undertaken under this heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.

The Veteran's VA treatment records, examination reports, and private medical records are associated with the Veteran's claims file.  The Veteran has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Veteran was afforded VA examinations in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Those examination took place in November 2016.  As noted above the examinations were thorough and reviewed the relevant information in the claims file and statements made by the Veteran.  The examinations were accompanied with opinions regarding the nature and etiology of the Veteran's lung disorder and bilateral disabilities of the lower extremities.  The opinions use the proper standard of review and are accompanied with supportive rationales.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claims for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was provided a hearing before a Veteran's Law Judge in June 2016.  At that hearing, the Veteran and his representative demonstrated that they had a full understanding of elements of the issue on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to describe or discuss further any information that would be helpful regarding his claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision as to the issue on appeal

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Bilateral Lower Extremities

The Veteran has filed a claim for service connection for bilateral disabilities of the lower extremities.  The Veteran has stated that he believed these disabilities are related to his exposure to cold weather while in service. 

Medical records indicate the Veteran has received treatment for knee and hip pain since around 2006, including treatment for peripheral neuropathy, mononeuritis of the left leg, and osteoarthritis of the bilateral feet, knees, and hips.  Therefore, the first element for service connection has been met.  The Veteran has a current disability. 

Additionally, the Veteran has related that during service he was exposed to freezing weather while on guard duty and believes it may be related to his current bilateral disabilities of the lower extremities.  While the Veteran's personnel records are not available to review, the Veteran had submitted pictures of himself in snow while stationed in Korea.  Further, the Veteran is competent to testify to his own experiences.  Therefore, the weight of the evidence allows the Board to conclude that the Veteran was exposed to cold weather while in service. 

Thus, the remaining question is whether that exposure to cold weather is related to his current disabilities.  While the Veteran has stated that he believes these two are related, the record does not establish that the Veteran has the requisite experience or training to competently opine as to the medical nexus of his current disabilities.  Therefore, VA has sought an opinion from a VA examiner. 

In this case the examiner was a Physician's Assistant (PA).  Such a position requires years of medical training.  Additionally, a PA practices medicine on a regular basis.  Thus a PA is competent to render an opinion.  In this matter, the PA opined that the Veteran's current bilateral disabilities were less likely than not related to the Veteran's service.  A supportive rationale was provided indicating that the Veteran did not express symptoms until 2006, according to his own statements.  This was many years after service and was not likely a result of cold weather exposure.  This opinion is consistent with the record and well reasoned, therefore it is afforded significant probative valued by the Board. 

The Veteran has disputed this opinion stating that he has had experiences with pain in his legs for many years and taken medicine for that period.  This statement is not inconsistent with the opinion, which acknowledges the Veteran's reports of peripheral neuropathy symptoms dating back to 2006.  However, the record does not demonstrate, nor has the Veteran stated that the pain dates back further.  Therefore, the preponderance of the evidence indicates the Veteran's bilateral disabilities of the lower extremities are not related to his service.  

The Board further notes that it considered whether the Veteran's condition could be considered under the Chronic Diseases regulations.  However, the record does not establish that the Veteran's condition manifested in service, manifested to a compensable level within a year of service, or demonstrated a continuity of symptomatology since service.  The medical records and the Veteran's statements indicate his symptoms did not begin until many years after his service. 

Therefore, service connection is not warranted for the Veteran's bilateral disabilities of the lower extremities. 

Lung Disorder

The Veteran has filed a claim for service connection for a lung disorder.  He has related his current diagnosis of COPD back to treatment for pneumonia while in service or exposure to paint fumes.  

The medical treatment records as well as the VA examination report indicate that the Veteran has a current diagnosis of COPD.  The record does not demonstrate any other current diagnosis of a lung disorder.  Therefore, there is sufficient evidence to establish the first service connection element, a current disability.  In this case it is COPD. 

The Veteran has related this condition back to his service, stating that he was hospitalized twice for pneumonia.  As noted above the Veteran's service records are not available to support this statement.  However, the Veteran is competent to testify to his own experiences, including his memory of being hospitalized and what he was told his condition was.  Further, he has submitted a letter from his sister that corroborates his testimony regarding a hospitalization for pneumonia.  Additionally, the Veteran has stated that he was exposed to paint fumes from artillery shells.  Therefore, there is sufficient evidence to establish the second service connection element, an event or injury in service that may be related to his current disability. 

The Veteran has stated that the in-service cases of pneumonia or exposures to paint fumes are related to his current COPD.  However, as noted above, the record does not establish the Veteran is competent to draw such a medical opinion.  Again, the VA has sought the opinion of a medical examiner to determine if there is a medical nexus between the reported pneumonia and the Veteran's current diagnosis of COPD. 

The same PA as noted above conducted the Veteran's examination for a lung disorder and provided the medical opinion.  The Board again notes the PA is competent to do so due to medical training and experience.  The PA opined that the Veteran's COPD was less likely than not related to his military service.  In the supportive rationale, the PA specifically noted that the Veteran's pneumonia in service and his exposure to paint fumes was less likely than not related to his COPD.  She further noted that it is more likely than not related to the Veteran's history of smoking.  This opinion is well reasoned and supported by the record.  Thus, the Board affords it great probative value.  

The Veteran has disputed the foregoing opinion, stating that he stopped smoking in November 1983 and his lungs would have healed from that in 10 years.  Again, the record does not demonstrate that the Veteran has the requisite training or experience to competently opine as to the nature or etiology of his COPD.  Further, the Board notes that the PA's examination report notes that the Veteran quit smoking in 1984, although this is a slightly different date than in the Veteran's account, it still demonstrates the PA took into account that the Veteran has not smoked for decades when evaluating the facts, therefore it is not a sufficient deficiency as to render the opinion inadequate.  

The Board has also considered whether service connection would be warranted under the Chronic Diseases regulations.  However, the record does not indicate that his current disability of COPD manifest in service, to compensable degree within one year of service, or had a continuity of symptomatology.  The Veteran's condition, indeed, did not manifest until decades after his service.  

In summary, the preponderance of the evidence indicates the Veteran's current lung disorder, COPD, is not related to his service, and as such service connection is not warranted for that lung disorder. 

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for a disability of the bilateral lower extremities, to include as due to cold weather injuries, is denied. 

Entitlement to service connection for a lung disorder, to include COPD, is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


